Citation Nr: 1427882	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  12-10 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran's election for education benefits under 38 U.S.C.A. Chapter 33 (referred to hereinafter as "Chapter 33" and otherwise known as the Post-9/11 GI Bill) in lieu of education benefits under 38 U.S.C.A. Chapter 30 (referred to hereinafter as "Chapter 30" and otherwise known as the Montgomery GI Bill) is revocable.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to November 2005.  This matter comes before the Board of Veterans' Appeal (Board) from decisions of the Education Center of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In September 2011, the Veteran was awarded education benefits under Chapter 33 in lieu of the education benefits he had been receiving under Chapter 30 pursuant to his election.  His entitlement was determined to exhaust in October 2011.  He therefore requested to rescind the effective date of his election.  The Veteran was informed in December 2011 that his election date was irrevocable.  He appealed.  In doing so, he requested a hearing which was held before the undersigned in July 2012.  The determination made herein is based upon review of his paper and electronic claims files.


FINDING OF FACT

The Veteran elected education benefits under Chapter 33 instead of Chapter 30 by filing a valid electronic application in this regard, and applicable statutes as well as regulations note that this election is irrevocable when made.


CONCLUSION OF LAW

The date of the Veteran's election for education benefits under Chapter 33 in lieu of education benefits under Chapter 30 is irrevocable.  38 U.S.C.A. §§ 3322, 5107, 7104 (West Supp. 2013); 38 C.F.R. §§ 3.102, 21.1031, 21.1032, 21.9510, 21.9520 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When an application for education benefits is filed, to include under Chapter 33, VA has a duty to notify and a duty to assist in substantiating those benefits.  38 C.F.R. §§ 21.1031, 21.1032, 21.9510.  However, the duty to notify does not apply when a claim cannot be substantiated because there is no legal basis for it or undisputed facts render the claimant ineligible for the benefits sought.  38 C.F.R. § 21.1031(b)(1).  The duty to assist does not apply when there is no reasonable possibility that providing any assistance would substantiate the claim, such as when the claimant is ineligible for or not entitled to the benefits sought as a matter of law.  38 C.F.R. § 21.1032(d).  Discussed below is that undisputed facts render the Veteran ineligible for revocation of the date that he elected Chapter 33 benefits in lieu of Chapter 30 benefits.  It follows that no amount of assistance would be useful to him in substantiating these benefits.  The duties to notify and assist accordingly do not apply.  As such, any duty to notify deficiency and/or duty to assist deficiency committed constitute(s) harmless error.  Analysis of whether any deficiency or deficiencies actually was committed, as such, would serve no purpose.

II.  Revocability of Election Date for Chapter 33 Education
Benefits In Lieu of Chapter 30 Education Benefits

An individual eligible for education benefits under Chapter 33 as well as under other Chapters to include Chapter 30 may not receive both concurrently.  38 U.S.C.A. § 3322.  The eligible individual "shall elect (in such form and manner as the Secretary [of VA] may prescribe) under which" Chapter to receive benefits.  Id.  Benefits under Chapter 33 thus are provided if the eligible individual makes an election, which is irrevocable, to receive them by relinquishing eligibility under other Chapters to include Chapter 30.  38 C.F.R. § 21.9520(c)(1)(i).  This irrevocable election may be made by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under Chapter 33 to the Department of Defense, or submitting a written statement.  38 C.F.R. § 21.9520(c)(2).  This statement must include identification information, an election to receive benefits under Chapter 33 in lieu of benefits under another Chapter like Chapter 30, if applicable, the desired effective date of the election, and an acknowledgement that the election is irrevocable.  Id.

Unfortunately, the Board finds that the date the Veteran elected education benefits under Chapter 33 in lieu of education benefits under Chapter 30 is irrevocable.  It is undisputed that he used education benefits under Chapter 30 for a number of academic terms to include the term beginning in May 2011 and ending in July 2011.  It also is undisputed that he enrolled for the term immediately thereafter, which began in August 2011 and ended in October 2011.  Finally, it is undisputed that the Veteran completed VA Form 22-1990 online and submitted it electronically in late August 2011.  He elected to receive benefits under Chapter 33 instead of Chapter 30 effective as of August 1, 2011, therein.  He was still entitled to over two months of benefits under Chapter 30 as of this date, something that neither he nor his representative has challenged.  The aforementioned form clearly set forth that, in this circumstance, entitlement under Chapter 33 is limited to the remaining entitlement under Chapter 30.  

The Veteran has appealed based on his unawareness that the date he elected Chapter 33 benefits in lieu of Chapter 30 benefits was irrevocable.  However, this is not persuasive.  VA Form 22-1990 clearly states that the election date "is irrevocable and may not be changed."  The Veteran "acknowledged that [he] underst[oo]d" this.  His representative's argument that there must be but was not an acknowledgement therefore is baseless.  To the extent this argument is more that the acknowledgment must be written by the Veteran as opposed to simply printed for him to read, the applicable regulation imposes no such requirement.  This requirement indeed would only exist if the Veteran had opted to submit a written statement instead of VA Form 22-1990.  The applicable regulation further clearly specifies that the election date is irrevocable.  Indeed, the word "irrevocable" is used.  Finally, the Veteran is charged with knowledge, regardless of whether he actually had any, of all applicable regulations as well as statutes.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Bryan v. West, 13 Vet. App. 482 (2000); Morris v. Derwinski, 1 Vet. App. 260 (1991).
Additionally, the Veteran's representative has argued that he did not properly complete VA Form 22-1990.  The only purported deficiency identified is that, since he submitted the form online, it was not actually signed and dated by him.  This argument, like that above, is unpersuasive.  The applicable regulation does not impose a requirement that the form must contain an actual signature and date.  Further, the website (https://vabenefits.vba.va.gov/vonapp/default.asp) used to submit applications through the Veterans on-line Application (VONAPP) system has a list of frequently asked questions.  One is how to sign a claim for education benefits to include VA Form 22-1990 using the VONAPP system.  The answer is that, with one irrelevant exception, a signature is not required.  It follows that the Veteran did not have to sign.  With respect to a date, no reason is discerned as to why the date of submission is not sufficient.  Nothing to establish its insufficiency has been identified.

A presumption of regularity finally has been applied to all manner of VA processes and procedures.  Woods v. Gober, 14 Vet. App. 214 (2000) (citing INS v. Miranda, 459 U.S. 14 (1982)).  The VONAPP system is deemed to have been developed to comply with applicable statutes and regulations.  The system thus does not require an actual signature and date for VA Form 22-1990.  It further contains that the election of the election of Chapter 33 benefits in lieu of Chapter 30 benefits cannot be changed.  The Veteran's representative does not dispute that the applicable regulation reflects this irrevocability.  However, the representative does argue that there is no statutory authority for it.  This argument once again is unpersuasive.  The applicable statute provides that the eligible individual is to elect under which Chapter to receive benefits in the form and manner prescribed by VA.  A regulation is a rule or order issued by an administrative or regulatory agency such as VA that has legal force.  Merriam-Webster's Collegiate Dictionary, 1049 (11th ed. 2003); Black's Law Dictionary594 (2nd pocket ed. 2001).  The applicable regulation outlines three acceptable forms prescribed by VA, one of which is VA Form 22-1990, and one acceptable manner prescribed by VA, irrevocable, for this election.

Finally, the Veteran has appealed based on his belief that his entitlement under Chapter 30 was exhausted by the date of his election.  VA Form 22-1990 sets forth that, in this circumstance, he may receive up to 12 additional months of benefits under Chapter 33.  He recounts having called VA on three occasions to discuss his benefits and to confirm that his Chapter 30 benefits exhausted by his election date.  The last adjudication of this matter by the Education Center of the Muskogee RO occurred in a January 2012 statement of the case.  It was noted therein that the Veteran was sent a computer generated letter in May 2011 informing him that he was entitled to over two months of benefits under Chapter 30.  It further was noted that he was sent a computer generated letter in mid-August 2011 informing him that his entitlement to these benefits accordingly would exhaust in October 2011.  Neither of these letters is available.  Also, what the Veteran was or was not told by VA employees over the telephone cannot now be verified.  

Even assuming the Veteran repeatedly was misinformed by VA, or assuming that his argument is persuasive in other words, he cannot revoke the date he elected to receive education benefits under Chapter 33 in lieu of Chapter 30.  VA is charged with providing accurate information, but the remedy for failing to do so cannot involve the payment of benefits where the criteria for them are not met.  Harvey v. Brown, 6 Vet. App. 416 (1994).  The Veteran essentially seeks such a payment.  Indeed, he seeks payment of benefits under Chapter 30 until exhaustion followed by payment of benefits under Chapter 33 until exhaustion when such is not warranted given his election date.  Further, the government cannot be estopped from denying a benefit sought simply because the claimant was misinformed about it.  Irwin v. Dept. of Veterans Affairs, 498 U.S. 89 (1990); OPM v. Richmond, 496 U.S. 414 (1990); McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 1997); McTighe v. Brown, 7 Vet. App. 29 (1994); Elsevier v. Derwinski, 1 Vet. App. 150 (1991).

In making the unfavorable determination herein, the Board is sympathetic to the Veteran's circumstances.  Yet, the Board is constrained to follow the applicable statutes and regulations.  38 U.S.C.A. § 7104(c); Harvey, 6 Vet. App. at 416.  Equitable relief is allowed when there has been administrative error.  38 U.S.C.A. § 503.  Yet, a right to payment cannot be created by equities, no matter how compelling, when this right has not been provided for by law.  Smith v. Derwinski, 2 Vet. Ap. 429 (1992) (citing Office of Personal Mgmt. v. Richmond, 496 U.S. 414 (1990).  Revocation of the date education benefits under Chapter 33 were elected over those under Chapter 30 thus cannot be granted on an equitable basis.  The Veteran seeks this relief, which it is reiterated essentially equates to a right to payment that he is not eligible for by law.  His circumstances therefore are irrelevant.  As such, there is no benefit of the doubt to resolve in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This matter, in sum, is denied based on the undisputed facts as applied to the applicable law.  Sabonis, 6 Vet. App. at 426.


ORDER

As the date that the Veteran elected education benefits under Chapter 33 in lieu of education benefits under Chapter 30 is irrevocable, the appeal is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


